Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2006

USA v. Abbott
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1140




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Abbott" (2006). 2006 Decisions. Paper 1438.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1438


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT




                                     No. 05-1140


                          UNITED STATES OF AMERICA,


                                          v.

                             TRACEY LYNN ABBOTT,
                                          Appellant


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                          (D.C. Criminal No. 03-cr-00321-7)
                      District Judge: Honorable Sylvia H. Rambo


                  Submitted Under Third Circuit LAR 34.1(a)
                               March 9, 2006
     Before: AMBRO, and BECKER, Circuit Judges and STAGG, District Judge*

                               (Filed: March 14, 2006 )




                                      OPINION




BECKER, Circuit Judge.


      *The Honorable Tom Stagg, United States District Judge for the Western District
of Louisiana, sitting by designation.
       Pursuant to a plea agreement, appellant Tracey Lynn Abbott entered a plea of

guilty to felony charges involving the distribution of narcotics. He was sentenced to 48

months imprisonment.

       Appellant challenges his sentence under United States v. Booker, 543 U.S. 220,

125 S.Ct. 738 (2005). In United States v. Davis, 407 F.3d 162 (3d Cir. 2005) (en banc),

an opinion relating to the denial of a government petition for rehearing en banc

concerning consideration of a Booker claim on plain error review, this Court stated that

except in limited circumstances we will presume prejudice and direct a remand for re-

sentencing where the district court imposed a sentence in the belief that the applicable

Sentencing Guidelines were mandatory. That was the situation here, and we perceive no

circumstance in this case which warrants a different result from that found in Davis.

       We will therefore vacate the judgment and remand for re-sentencing.




                                             2